DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 14-16 of U.S. Patent No. 11,171,491. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below.
Current application 17/488462
Patent No. 11,171,491
1.  A method comprising: measuring, by a controller, a first electrical parameter at a first input terminal to a combiner and a second electrical parameter at a second input terminal to the combiner; receiving, by a plurality of input terminals comprising the first input terminal and the second input terminal, power from one or more power devices, wherein each of the one or more power devices comprises a power converter; comparing, by the controller, the first electrical parameter with the second electrical parameter; and based on an outcome of the comparing, selectively either connecting the first input terminal in series with the second input terminal or connecting the first input terminal in parallel with the second input terminal.
7. A method comprising: measuring, by a controller, a first electrical parameter at a first input terminal to a combiner and a second electrical parameter at a second input terminal to the combiner; receiving, by a plurality of input terminals comprising the first input terminal and the second input terminal, power from one or more power devices, wherein each of the one or more power devices comprises a power converter; comparing, by the controller, the first electrical parameter with the second electrical parameter; based on an outcome of the comparing and based on a voltage set by a load connected to a plurality of output terminals, selectively either connecting the first input terminal in series with the second input terminal or connecting the first input terminal in parallel with the second input terminal; and transferring power received via the plurality of input terminals to the plurality of output terminals.
4. An apparatus comprising: a combiner comprising 6Application No. 17/488,462Docket No.: 007841.00905\US a plurality of input terminals configured to receive power from one or more power devices, wherein the plurality of input terminals comprise a first input terminal and a second input terminal; and a controller configured to: measure a first electrical parameter associated with the first input terminal and a second electrical parameter associated with the second input terminal; compare the first electrical parameter with the second electrical parameter; and based on a comparison of the first electrical parameter with the second electrical parameter, selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal.
14. An apparatus comprising: a combiner comprising: a plurality of input terminals configured to receive power from one or more power devices, wherein the plurality of input terminals comprise a first input terminal and a second input terminal; and a plurality of output terminals; and a controller configured to: measure a first electrical parameter associated with the first input terminal and a second electrical parameter associated with the second input terminal; measure a voltage of the plurality of output terminals, wherein the voltage is set by a load; compare the first electrical parameter with the second electrical parameter; and based on a comparison of the first electrical parameter with the second electrical parameter and based on the voltage, selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal.
5. The apparatus of claim 4, further comprising a plurality of switches, wherein the controller is configured to use the plurality of switches to selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal.
15. The apparatus of claim 14, further comprising a plurality of switches, wherein the controller is configured to use the plurality of switches to selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal.
6. The apparatus of claim 4, further comprising at least one sensor, wherein the controller is configured to measure, using the at least one sensor, the first electrical parameter and the second electrical parameter.
16. The apparatus of claim 14, further comprising at least one sensor, wherein the controller is configured to measure, using the at least one sensor, the first electrical parameter and the second electrical parameter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 4 the limitations “comparing, by the controller, the first electrical parameter with the second electrical parameter; and based on an outcome of the comparing, selectively either connecting the first input terminal in series with the second input terminal or connecting the first input terminal in parallel with the second input terminal” is unclear because how/when/what condition of an outcome of the comparing the controller can select a series or a parallel connection between the first input terminal and the second input terminal.
For purpose of examination the limitations will be interpreted as the best understood.
Claims 2-3, 7-8, the limitation “the voltage set by a load” is unclear how a load can set a voltage. For purpose of examination the limitation above will read as “the voltage is set based on a load”.
Since claims 2-3, 5-8 depend from claims 1, 4 and do not cure from the deficiencies of claims 1 and 4, they are rejected for the same reason. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nirantare et al. (2014/0001864).
Regarding claim 4, Nirantare discloses an apparatus [Figs. 1, 2] comprising: a combiner [34] comprising a plurality of input terminals configured to receive power from one or more power devices [14, 16 of PV array 12], wherein the plurality of input terminals comprise a first input terminal [first input terminal of the combiner 34 coupled to output terminal of solar panel 16] of and a second input terminal [second input terminal of the combiner 34 coupled to output terminal of solar panel 14]; and a controller [38] configured to: measure a first electrical parameter associated with the first input terminal and a second electrical parameter associated with the second input terminal [par 0038 (measure the DC voltage output from the PV arrays 12 and, as such, the series/parallel controller 38 may include voltage sensors 40 to measure the DC voltage)]; compare the first electrical parameter, the second electrical parameter to pre-determined threshold [par 0033]; and based on a comparison of the first electrical parameter and the second electrical parameter with the pre-determined threshold, selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal [par 0033].

Regarding claim 5, Nirantare discloses further comprising a plurality of switches, wherein the controller is configured to use the plurality of switches to selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal [see Fig. 2, par 0038].

Regarding claim 6, Nirantare discloses further comprising at least one sensor [40], wherein the controller is configured to measure, using the at least one sensor, the first electrical parameter and the second electrical parameter [par 0033 (measure the DC voltage output from the PV arrays 12 and, as such, the series/parallel controller 38 may include voltage sensors 40 to measure the DC voltage)].
Regarding claim 7, Nirantare discloses wherein: the combiner further comprises a plurality of output terminals; the controller is further configured to measure a voltage of the plurality of output terminals; the voltage is set by a load; and the controller is further configured to selectively either cause the first input terminal to be connected in series with the second input terminal or cause the first input terminal to be connected in parallel with the second input terminal based further on the voltage [par 0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantare et al. (US 2014/0001864), in view of Vermeersch (US 2012/0068547).
Regarding claim 1, Nirantare discloses a method comprising: measuring, by a controller [38, Fig. 1], a first electrical parameter at a first input terminal [PV panel 16 coupled to voltage sensor 40] to a combiner [34] and a second electrical parameter at a second input terminal  [sensor 40 of the PV panel 14, par 0033 (the series/parallel controller 38 is configured to measure the DC voltage output from the PV arrays 12 and, as such, the series/parallel controller 38 may include voltage sensors 40 to measure the DC voltage)] to the combiner; receiving, by a plurality of input terminals comprising the first input terminal and the second input terminal [see Figs. 1, 2], power from one or more power devices [PV array 12]; comparing, by the controller, the first electrical parameter, the second electrical parameter with pre-determined threshold; and based on an outcome of the comparing, selectively either connecting the first input terminal in series with the second input terminal or connecting the first input terminal in parallel with the second input terminal [par 0033].
Nirantare does not explicitly disclose each of the one or more power devices comprises a power converter.
Vermeersch discloses each of a plurality of converters coupled between each of solar cells 12 and each input terminal of a plurality of input terminals of combine unit 22 [see Fig. 3].
It would have been obvious to one having ordinary before the effective filling date of the claimed invention to provide a plurality of power converters into the PV array of Nirantare, in view of Vermeersch in order to provide optimum power output from each the power sources.

Regarding claim 5, the combination including Nirantare discloses further comprising transferring power received via the plurality of input terminals to a plurality of output terminals, wherein the selectively either connecting the first input terminal in series with the second input terminal or connecting the first input terminal in parallel with the second input terminal is also based on a voltage set by a load connected to the plurality of output terminals [par 0033 (the voltage thresholds may be set as the minimum operating voltage of DC link 32 (i.e., minimum safe or rated DC link voltage), as determined by the AC load 20 connected to PV inverter 18 and/or the MPPT algorithm applied by the PV inverter 18, and as a maximum voltage rating of the PV inverter 18 or maximum safe operating voltage of DC link 32. Based on this comparison, the series/parallel controller 38 controls the contactor arrangement 36 to connect PV array groups 12 in one of a specified series arrangement and the parallel arrangement in order to operate the PV inverter 18)].
Allowable Subject Matter
Claims 3, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836